DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.

Status of the Application
Claims 5, 6, 8, 9, and 21-24 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/15/2020 are acknowledged.  Claims 5 and 21 are amended. Claims under consideration in the instant office action are claims 5, 6, 8, 9, and 21-24.
 Applicants' arguments, filed 10/15/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 21 recites the limitation "the mixture" in lines 10 and 8, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the mixture” refers to a mixture of alfalfa hay and a commercial concentrate or a mixture of an inert material disposed as an additive to the alfalfa hay and supporting the antibacterial compound.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 5-6, 8-9, and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lara-Cambil (English equivalent of WO 2005/089571, also published as US 2007/160725, already of record) in view of Bert (US 5,006,357, pub. date of 9 Apr. 1991) and Suarez (Effect of Roughage Source and Roughage to Concentrate Ratio on Animal Performance and Rumen Development in Veal Calves, J. Dairy Sci., 2007, 90, pp. 2390-2403).
Rejection
Regarding claim 5, claim 5 is product by process claim, which is limited to the end products as being PTS, PTSO, and a mixture.  Lara-Cambil teaches the use of extracts of compounds of plants from Allium genus in the food and agrifood industry useful as food preservatives for humans and animals and as environmental disinfectants (see abstract).  Lara-Cambil teaches that propyl propylthiosulfonate as a natural thiosulfonate which is a byproduct when thiosulfinate decompose and teaches that it has antimicrobial activity similar to allicin which is the most antimicrobial of the thiosulfinates (pp. 6, 7). Lara-Cambil teaches the use of 25-100 ppm of propyl propylthiosulfonate (hereinafter “PTSO”) in their study which displayed antimicrobial effect at the concentrations tested (Table 7), and can be formulated in amounts as low as 10 ppm for surface and agricultural treatments (paragraphs 0069-0072).  Lara-Cambil teaches that propyl propylthiosulfinate (hereinafter “PTS”) also maintains antibacterial activity similar to that of PTSO (pg. 8).  Lara-Cambil teaches that the products can be incorporated into a coating or can be encapsulated and exemplifies the encapsulation of PTSO with cyclodextrin (i.e. an inert material) and verification of its antibacterial activity (pg. 8).  Lara-Cambil also teaches obtaining thiosulfinates from plants of the Allium genus with a minimum purity of about 95% (paragraphs 0094-0098).
Lara-Cambil does not teach an exemplified animal feed comprising a mixture of PTS and PTSO, alfalfa hay, a commercial concentrate, and an inert material supporting the PTS/PTSO mixture at an amount of at least 10 ppm.  Lara-Cambil does not teach the purity of the PTS/PTSO mixture to be greater than 95%.
Bert is drawn to a process of drying and packaging moisture sensitive materials such as animal feed, which can be combined with preservatives or other additives (see abstract).  Bert teaches products 
Suarez is drawn towards the use of a variety of concentrates on animals such as veal calves, which improved appearance of the rumen wall and rumination (see abstract; pg. 2391).  Suarez teaches that roughages and concentrations can be formulated in amount of roughly 50% (i.e. 1:1 ratio), or specific roughages at amounts of 15%, 30%, or 60% (pg. 2391, right column, first paragraph; see Table 1).  As a consequence it would follow that one of ordinary skill in the art to formulate nutritional products of a feed (e.g. concentrates and alfalfa) in similar amounts.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to formulate an animal feed comprising a mixture of PTS and PTSO, alfalfa hay, a commercial concentrate, and an inert material supporting the PTS/PTSO mixture since alfalfa hay is a nutritional roughage for animal feed as taught by Bert (col. 3, lines 7-12) and PTS and PTSO are particularly useful antimicrobial preservatives for animal feed as taught by Lara-Cambil (see abstract; pg. 8).  Even though the range for purity of the antibacterial compound as taught by Bert is not the same as the claimed purity level, Bert does teach an overlapping range of purity, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of optimal purity levels is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the purity level of the antibacterial compound comprising PTS and PTSO in order to increase the antibacterial effectiveness of the PTS/PTSO mixture.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the concentration of roughages in order to increase the efficacy of the PTS/PTSO mixture.
Regarding the limitation of a mixture of alfalfa hay and a commercial concentrate in a one to one ratio, as amended on 10/15/2020, Suarez teaches that roughages and concentrations can be formulated in amount of roughly 50% (i.e. 1:1 ratio), or specific roughages at amounts of 15%, 30%, or 60% (pg. 2391, right column, first paragraph; see Table 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the ratio of alfalfa hay to commercial concentrate.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of alfalfa and concentrate provided in the composition, according to the guidance provided by Graham, to provide a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980): It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine alfalfa hay and concentrate cojointly in a formulation to provide proper ruminant nutrition in an animal feed.
When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 5).
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive.
Applicant argues that Lara-Cambil does not refer to any particular chemical composition of neutral material.  The Examiner respectfully disagrees since Suarez teaches that roughages (i.e. inert material) and concentrations can be formulated in amount of roughly 50% (i.e. 1:1 ratio), or specific roughages at amounts of 15%, 30%, or 60% (pg. 2391, right column, first paragraph; see Table 1).  Even though the range for concentrations as taught by Suarez is not the same as the claimed concentration, Suarez does teach an overlapping range of concentrations, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the concentration of roughages in order to increase the efficacy of the PTS/PTSO mixture.

Conclusion
Claims 5-6, 8-9, and 21-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANDREW P LEE/Examiner, Art Unit 1628          

/SAVITHA M RAO/Primary Examiner, Art Unit 1629